NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                              MAR 04 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                             U .S. C O U R T OF APPE ALS

 UNITED STATES OF AMERICA,                       No. 08-10469

               Plaintiff - Appellee,             D.C. No. 2:06-cr-00341-RCJ

   v.                                            MEMORANDUM *

 JOSE ANTONIO RANGEL-AGUILLAR,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Nevada
                     Robert Clive Jones, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Jose Antonio Rangel-Aguillar appeals from his guilty-plea conviction and

150-month sentence for possession of a controlled substance with intent to

distribute and aiding and abetting, in violation of 21 U.S.C. § 841(a)(1),

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SR/Research
(b)(1)(A)(viii) and 18 U.S.C. § 2. Pursuant to Anders v. California, 386 U.S. 738

(1967), Rangel-Aguillar’s counsel has filed a brief stating there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

the appellant with the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       However, we remand for the limited purpose of correcting the judgment to

identify the counts of conviction as count 2.

       Counsel’s motion to withdraw is GRANTED, the conviction and sentence

are AFFIRMED, and the case is REMANDED for the limited purpose of

correcting the judgment.




SR/Research                               2                                    08-10469